      Case 1:20-cv-00240-GBD-DCF Document 13
                                          12 Filed 06/08/20 Page 1 of 1
                                       U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                      June 8, 2020

By ECF                                             The requested extension is granted. Defendant's motion
                                                   for judgment on the pleadings shall be filed by 7/14/2020.
                                                   Plaintiff's response shall be filed by 9/14/2020.
Honorable Debra Freeman                            Defendant's reply, if any, shall be filed by 10/5/2020. The
United States Magistrate Judge                     Clerk of Court is directed to mail a copy of this Order to
United States Courthouse                           Plaintiff.
500 Pearl Street
New York, NY 10007                                 Dated: 6/8/2020

   Re:      Zeneida v. Saul, 20 Civ. 240 (GBD) (DCF)

Dear Judge Freeman:

       This Office represents the United States of America in the above-referenced action
pursuant to 42 U.S.C. § 405(g), challenging a decision by the Commissioner of Social Security
to deny plaintiff’s application for benefits. I respectfully request a thirty-day extension of the
Commissioner’s deadline to move for judgment on the pleadings, pursuant to Rule 12(c) of the
Federal Rules of Civil Procedure, from June 15 to July 14, 2020.

        This is the Commissioner’s first request for an extension of the briefing schedule. The
extension is necessary because this Office has not yet completed its discussions with the Agency
regarding defensibility of this matter, as well as the undersigned’s obligations in other matters in
the coming weeks. I telephoned the pro se plaintiff, to seek her consent to the requested relief,
but an automated message advised that she is unable to receive calls at this time.

         Thank you for Your Honor’s consideration of this request.

                                              Respectfully,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                        By:    __/s/ Joseph A. Pantoja__________
                                              JOSEPH A. PANTOJA
                                              Assistant United States Attorney
                                              Tel.: (212) 637-2785
                                              Fax: (212) 637-2750

cc: Santana Zeneida, pro se (by mail)
